Citation Nr: 0620049	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic foot 
infection.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

This case was previously before the Board and, in April 2003, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  

The veteran submitted additional evidence in connection with 
his claim directly to the Board in June 2006.  When pertinent 
evidence is submitted to the Board that has not been reviewed 
by the agency of original jurisdiction, it must be referred 
to the agency for review unless the appellant has waived this 
procedural right in writing.  38 C.F.R. § 20.1304(c) (2005).  
The appellant has not made such a waiver.  In this instance, 
however, the evidence submitted by the appellant has been 
reviewed by the Board and found to be duplicative and/or 
cumulative to data already on file, which has already been 
considered by the RO or otherwise not material.  We are of 
the view that this additional evidence does not constitute 
"pertinent evidence" within the meaning of § 20.1304 (c) 
and, thus, does not require referral to the RO for review and 
preparation of a supplemental statement of the case.  


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran feet due to 
tinea pedis and athlete's foot; the foot conditions treated 
in service were acute and transitory and resolved prior to 
service separation; competent evidence of a nexus between the 
current disorders and the veteran's period of service is 
lacking

2.  There is no showing of current disablement of the veteran 
due to rheumatoid arthritis.

3.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from hazards incident to his daily 
environment.

4.  The veteran's disabilities, when considered in 
combination with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.  

5.  The veteran is not substantially confined to his house, 
nor does he have a single disability rated at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.


CONCLUSIONS OF LAW

1.  A chronic foot infection and rheumatoid arthritis were 
not incurred in or aggravated by service and rheumatoid 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005). 

2.  The criteria for entitlement to special monthly pension 
by reason of being in need of aid and attendance of another 
person or by reason of being housebound are not met. 38 
U.S.C.A. §§  1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's 
claims were received in April 1996 and later.  Here, the 
veteran's claims for service connection for a chronic foot 
infection and rheumatoid arthritis were received prior to the 
enactment of the VCAA.  Given the foregoing, the Board finds 
that the VCAA notice letters sent to the veteran in December 
2002, March 2005, and May 2006, complied with the specific 
requirements of the VCAA.
  
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, as well as 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the May 2006 letter noted above.  Accordingly, 
there is no prejudice to the veteran in rendering a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as private and VA treatment records.  
The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Service connection for a chronic foot infection and 
rheumatoid arthritis.

The veteran contends in statements on file claim that he has 
infected feet and rheumatoid arthritis and that both 
disorders originated in service or are otherwise the result 
of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Here none of the contemporaneous service medical records show 
complaints and/or findings referable to rheumatoid arthritis. 
Chronological service medical records do show that the 
veteran was evaluated and treated with Desenex foot powder in 
April 1966 for athlete's feet.  In July 1966, he presented 
with an infected area on the sole of his foot and tenderness 
on the top and side of his foot.  No diagnosis was recorded.  
In October 1966, bilateral maceration and scaling of the 
interspaces of his feet were observed.  Tinea pedis was the 
pertinent diagnostic impression.  On the veteran's July 1967 
medical examination for service separation, no pertinent foot 
abnormality was shown.  A clinical evaluation of his feet 
found no abnormality and laboratory findings were negative.

Post service there is no showing of history, complaints, or 
findings of rheumatoid arthritis within the one-year period 
immediately following the veteran's discharge from service in 
September 1967.  

In an undated letter, received in May 1982, a retired 
physician, Dr. J.V., reported that he had examined the 
veteran in September 1967 and found evidence of malarial 
infection, weakened kidneys, badly infected feet and groin 
area, and evidence of blood poisoning in the legs from the 
infected feet.  A subsequent undated letter from a service 
colleague of the veteran, received in May 1999, recalls that 
during their service in Vietnam, the veteran had "the worst 
infected feet I ever saw...."  Not withstanding these 
statements, medical documentation reflecting clinical 
findings of tinea pedis subsequent to service is not shown 
until VA examination in February 1998, approximately 30 years 
following service separation.  This is too remote in time 
from service to support the claim that this condition is 
related to service, to include the one time instance of tinea 
pedis in service, absent objective evidence to the contrary.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed Cir 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

Here there is absent from the record competent (medical) 
evidence linking the veteran's post service tinea pedis or 
any other disability involving the veteran's feet to his 
period of service.  Rather it is only the veteran that voices 
an opinion about the relationship between his post service 
foot problems and his period of service, and the record does 
not reflect that the veteran has the requisite medical 
background or training so as to render his opinion as o 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board acknowledges the statement from the veteran's 
private physician, who essentially recalls that the veteran 
had infected feet at the approximate time of service 
separation.  However his statement made from distant memory 
is not supported by contemporaneous medical records.  While 
we do not question the good faith of this individual, the 
Board believes that the objective clinical data, which fails 
to show any diagnosed foot condition immediately prior to 
service separation and for many years thereafter is far more 
probative than recollections based on memory of remote 
treatment.  Thus, despite the veteran's contentions to the 
contrary, we find that the isolated episodes in service of 
foot disorders (tinea pedis and athletes feet) were acute and 
transitory and resolved before the veteran's discharge and 
that his current foot disorders are of post service origin. 

With regard to medical evidence of rheumatoid arthritis, a VA 
psychiatric examiner in March 1998 diagnosed the veteran on 
Axis III as having rheumatoid arthritis.  This diagnosis, as 
well as a diagnosis of rheumatoid arthritis by a private 
physician in November 2004 for the purpose of aid and 
attendance, appears to be based solely on the veteran's 
assertion that he has this disorder.  When evaluated by a VA 
physician in September 2002 for rheumatoid arthritis, the 
examiner stated, following a physical examination of the 
veteran, that he could not see any evidence of this disorder 
and believed that most of the veteran's complaints of aches 
and pains were due to physical deconditioning and chronic 
insomnia.    

Here there is no unambiguous diagnosis of rheumatoid 
arthritis let alone rheumatoid arthritis related to service.
  
As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability. See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In 
the instant case, the appeal for service connection for 
rheumatoid arthritis must be denied because the first 
essential criterion for a grant of service connection- 
competent evidence of the claimed disability--has not been 
met.

Special monthly pension by reason of regular aid and 
attendance or being housebound

The RO has granted the veteran basic non-service-connected 
pension based on being permanently and totally disabled.  The 
issue presented for appellate review is entitlement to 
special monthly pension due to a need for regular aid and 
attendance, or at the housebound rate.

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound. 38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  

In this case, the veteran has the following non-service- 
connected disabilities: rheumatoid arthritis (10 percent 
disabling), headaches (0 percent disabling), chronic brain 
syndrome secondary to alcoholism/factitious disorder (0 
percent disabling), peripheral neuropathy (0 percent 
disabling), diabetes mellitus (0 percent disabling), and 
several other non-service-connected disabilities rated 0 
percent disabling, for a combined non- service-connected 
disability evaluation of 10 percent.

When evaluated by a VA physician in September 2002, the 
veteran described a history of chronic aches and pains, 
chronic insomnia, and a history of what he described as 
rheumatoid arthritis, status post tropical foot infection, 
nerve damage to the fingers and toes, history of decreased 
range of motion of both shoulders, and a history of muscles 
spasms.  It was noted on physical examination that the 
veteran had no acute peripheral joint synovitis.  His pupils 
were equal and reactive to light.  He had poor compliance 
with the examination showing resistance to passive range of 
motion.  He was able to get up from a laying position and bed 
with the help of his hands and also from a standing and 
sitting position.  His gait was noted to be fairly brisk.

In September 2003, the veteran was afforded a VA field 
examination at the residence of his fiduciary.  The veteran 
was described as well groomed, dressed and nourished.  He was 
noted to be ambulatory and continent of bowel and bladder.  
His hair was neat.  He was clean shaven and clean in his 
personal appearance.  The examiner reported that the 
veteran's cognitive ability did not appear to be impaired and 
that he has the ability to make and communicate responsible 
financial decisions.  The examiner further reported that the 
veteran did not appear to require protection from hazards 
incidental to the environment.  The veteran was noted to have 
limited social contact with others and no industrial 
suitability due to his mental condition.  The veteran 
reported that he enjoys sleeping, watching television, 
working around his apartment, and driving around town.  He 
complained of severe headaches, which he states hamper his 
activities.  

In August 2004, the veteran was afforded a VA competency 
examination in August 2004.  The examiner found that the 
veteran's presentation indicated a competent individual who 
was well aware of his finances as well as his ability to 
manage his financial funds and answer them without 
difficulty.  He noted that the veteran, in fact, was quite 
competent in doing so.  He assessed the veteran has having 
clear competence mentally with cognitive ability intact.  He 
had complete ability to respond appropriately related to 
specific questions about his finances, whereabouts, and about 
his ability to handle his funds.  The examiner found no 
evidence of a previously assessed dementia and concluded that 
previous diagnoses of this disorder was either in grave 
error, which does not appear to be likely, or that he was 
presenting symptoms that were not clinically relevant but 
were for some other purpose such as secondary gain.

On an examination by a private physician for housebound 
status or permanent need for regular aid and attendance in 
November 2004, the veteran was described as well nourished.  
His gait was noted to be unsteady secondary to pain and 
peripheral neuropathy.  His posture was normal.  The examiner 
noted that the veteran's grip strength was decreased 
moderately, bilaterally.  Fine movement was reported to be 
restricted secondary to bilateral hand pain attributable to 
rheumatoid arthritis.  Self feeding was noted to be 
restricted and the veteran reported that he required 
assistance in buttoning his clothing.  The veteran was noted 
to be able, with the use of a cane, to walk without the 
assistance of another person for approximately one block.  He 
was able to leave his residence two times a week using a bus 
in order to get groceries and medications.  The examiner 
certified that the veteran required the daily health care 
services of a skilled provider without which the veteran 
would require hospital nursing home or other institutional 
care.

When re-examined for housebound status or permanent need for 
regular aid and attendance in November 2004, it was noted 
that the veteran walked with a cane and was unable to button 
his clothes due to peripheral neuropathy.  He was noted to be 
able to walk without the assistance of another person for 
approximately one block.  The examiner certified that the 
veteran required the daily health care services of a skilled 
provider without which the veteran would require hospital 
nursing home or other institutional care.

In an undated, unsigned statement received in June 2006, some 
unknown person stated that the veteran was unable to ride any 
distance in a car and thus required access to local health 
care. 

The evidence in this case shows that the veteran has multiple 
disabilities including diabetes mellitus and peripheral 
neuropathy.  However, the clinical evidence does not indicate 
that the veteran is blind, or nearly so blind as defined by 
the regulations.  He is not a patient in a nursing home.  His 
multiple disabilities to the extent they are shown to exist, 
limit his activities, especially his ability to ambulate for 
any prolonged distance.  There is however, no showing by the 
objective evidence of a factual need for aid and attendance.  
In this regard, the November 2004 aid and attendance 
examinations, provided to the veteran by private physicians 
contrast with VA clinical records and a recent VA field 
examination, which do not show that the veteran is unable to 
take care of his own personal care functions.  While the aid 
and attendance examinations provided to him in November 2004 
lend support to the veteran's claim that he requires aid and 
attendance, one of these examiners attributed this in part to 
rheumatoid arthritis, which has not been clinically 
confirmed.  This examiner as well as the other examiner in 
November 2004 did not indicate in any way that the veteran's 
disabilities precluded the ability to perform the activities 
of daily living.  While it was stated in November 2004 that 
the veteran was precluded from gainful work activity 
activities there was no indication that he could not 
participate in the activities of daily living to include 
personal care.  Notwithstanding that both examiners certified 
that the veteran requires the daily health care services of a 
skilled provider without which the veteran would require 
hospital nursing home or other institutional care, their 
actual physical examinations of the veteran, as well as the 
VA examination in September 2002 and the VA field examination 
in  September 2003 appear to contradict this assessment.  In 
order to resolve this conflict, the veteran was scheduled for 
a comprehensive VA examination for the need of aid and 
attendance in December 2004.  This examination however was 
cancelled by the veteran.  Absent evidence from this 
examination, which might have shown otherwise, the Board 
finds that it is not demonstrated that the veteran is so 
helpless as to regularly need another person to protect him 
from hazards and dangers incident to his daily environment or 
to take care of daily self-care activities.

Furthermore, the record does not show that the veteran has a 
100 percent disorder along with disabilities separately 
ratable as 60 percent disabling. The record also shows that 
the veteran is not substantially confined to his house or 
immediate premises in which he resides due to his 
disabilities. In this regard, the Board notes that the recent 
aid and attendance examinations do not in any way indicate 
that the veteran is unable to walk in and out of his home.  
While, he requires the use of a cane for ambulation, he is 
able as noted on VA field examination to work around his 
apartment and drive around town.  No examination has 
indicated that the veteran is bedridden. After reviewing the 
evidence, the Board finds that entitlement to housebound 
benefits is not warranted. The evidence is not equipoise as 
to warrant consideration of the benefit of the doubt rule. 38 
C.F.R. § 3.102 (2005).


ORDER

Service connection for a chronic foot infection is denied.

Service connection for rheumatoid arthritis is denied.

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


